Title: To Benjamin Franklin from Dorcas Montgomery, 17 November 1781
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Honor’d Sir
Geneva 17th. Novr. 1781.
Upon my Arrival here I had the pleasure of finding Mastr. Bache in good Health as is Mastr. Jonnot, & Monsieur Marignac, who my son goes too to morrow. I have had the pleasure of seeing Madame Cramer, a very Lovely woman who has paid every attention to the Letter you was so Kind to give me for Her. She has procured a pension for me which I purpose going to in a Day or two. Mastr. Bache is at present in the Country at Madame Cramer’s— Her son goes to the same pension that your’s does from all the information I can procure, this undoubtedly is a very proper place for Education, and I flatter myself that our son’s will receive every wish’d for Improvement.— Please to forward the inclos’d my Compliments attend Mr. T. Franklin, who I hope ere this, is intirely recover’d of His indisposition.— Mastr. Montgomerys respectful Compliments attend you (and the above Gentleman) with a thousand thanks for your Kindness, in which I join him, and remain Honor’d sir your Obliged Hble Servt.
Dorcas Montgomery
 
Addressed: His Excellency / Dr. B. Franklin / Passy
Notation: Dorcas Montgomery. Geneva 17. Nov. 1781.
